PER CURIAM.
Isaiah Brown has filed a petition seeking a belated appeal alleging that he requested his trial counsel to file an appeal on his behalf, but one was never filed. In its response, the Attorney General relates that it contacted Brown’s trial eoúnsel, who confirmed that he did not file a notice of appeal. The Attorney General candidly acknowledges that under Florida case law it is of no moment whether an. appeal would be meritorious or frivolous and, therefore, Brown is entitled to receive a belated appeal. See State v. Trowell, 739 So.2d 77 (Fla.1999). Accordingly, we grant Brown’s petition for a belated appeal.
PETITION GRANTED.
SHARP, W., GRIFFIN and PALMER, JJ., concur.